EXHIBIT 21 Name Jurisdiction Glatfelter Advanced Materials N.A., Inc. U.S. (Delaware) Glatfelter Caerphilly, Ltd. United Kingdom Glatfelter Composite Fibers NA, Inc. U.S. (Delaware) Glatfelter Dresden GmbH Germany Glatfelter Falkenhagen GmbH Germany Glatfelter Gatineau Ltèe Canada Glatfelter Gernsbach GmbH Germany Glatfelter Holdings, LLC U.S. (Delaware) Glatfelter Hong Kong Limited Hong Kong Glatfelter Ireland Limited Ireland Glatfelter Luxembourg S.à.r.l. Luxembourg Glatfelter Luxembourg Services S.à.r.l. Luxembourg Glatfelter Lydney, Ltd. United Kingdom Glatfelter Ober-Schmitten GmbH Germany Glatfelter Russia LLC Russia Glatfelter Scaër SAS France Glatfelter Trade (Suzhou) Co., Ltd. China Mollanvick, Inc. U.S. (Delaware) Newtech Pulp, Inc. Philippines P. H. Glatfelter Company (parent) U.S. (Pennsylvania) PHG Tea Leaves, Inc. U.S. (Delaware)
